STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                    UNPUBLISHED
                                                                    December 8, 2015
               Plaintiff-Appellee,

v                                                                   No. 323088
                                                                    Chippewa Circuit Court
KEEGAN WILLIAM KANGAS,                                              LC No. 13-001293-FH

               Defendant-Appellant.


Before: SAAD, P.J., and STEPHENS and O’BRIEN, JJ.

PER CURIAM.

        A jury convicted defendant of two counts of third-degree criminal sexual conduct (CSC
III) (sexual penetration with a person between 13 and 15 years old), MCL 750.520d(1)(a). He
was sentenced to concurrent terms of 5 to 15 years’ imprisonment. We affirm.

       Two complainants, KH and HC, testified to sexual activity that included penile-vaginal
penetration with defendant when they were 13 years old and defendant was 20 years old.
Subsequent to the sexual activity, both were screened for sexually transmitted infections by a
school nurse, and the test results were positive for chlamydia. The complainants named
defendant as the individual with whom they engaged in sexual intercourse, and the nurse
reported it to the authorities.

        The jury deliberated for just over three hours before announcing that it was deadlocked.
The trial court then gave the deadlocked jury instruction, M Crim JI 3.12, and after further
deliberations, the jury returned a guilty verdict. Prior to sentencing, defendant moved for a
mistrial based on an affidavit from one of the jurors alleging that another juror had bullied and
intimidated jurors, who otherwise would have voted to acquit, into voting “guilty.” In denying
defendant’s motion, the trial court observed that each juror had received a copy of the
deadlocked jury instruction, which included the direction that none of the jurors “ ‘should give
up [their] honest beliefs about the weight or effect of the evidence, only because of what your
fellow jurors think or only for the sake of reaching an agreement.’ ” The trial court noted that no
one had asked for clarification of the instructions, nor had anyone passed a note to the court
during deliberations informing the court of the juror’s allegedly bullying behavior. Finally, the
trial court observed that when polled, each juror unhesitatingly gave his or her verdict as
“guilty,” and that when the trial judge specifically asked the jurors after the trial if there was
anything the court should be aware of, no one voiced any concerns.

                                                -1-
        Defendant contends on appeal that his right to a fair trial was violated when the trial court
denied his motion for a new trial on the grounds of juror misconduct. We disagree. The trial
court’s decision regarding a motion for new trial is reviewed for an abuse of discretion. People v
Gaines, 306 Mich. App. 289, 296; 856 NW2d 222 (2014). An abuse of discretion occurs when
the decision is outside the range of principled outcomes. People v Jones, 497 Mich. 155, 161;
860 NW2d 112 (2014). We review the trial court’s factual findings for clear error. People v
Douglas, 496 Mich. 557, 566; 852 NW2d 587 (2014). A finding is clearly erroneous “if the
reviewing court is left with a definite and firm conviction that a mistake has been made.” People
v Johnson, 466 Mich. 491, 497-498; 647 NW2d 480 (2002).

        A defendant who chooses to be tried by a jury has a right to a fair and impartial trial.
Duncan v Louisiana, 391 U.S. 145, 153; 88 S. Ct. 1444; 20 L. Ed. 2d 491 (1968); People v Miller,
411 Mich. 321, 326; 307 NW2d 335 (1981). Consistent with this right, jurors may only consider
the evidence presented in open court, and the consideration of extraneous facts not introduced in
evidence deprives a defendant of his right of confrontation, cross-examination, and the effective
assistance of counsel. People v Stokes, ___ Mich App ___, ___; ___ NW2d ___ (2015) (Docket
No. 321303), slip op at 2. To establish improper influence of the jury, a defendant must prove
that the jury was exposed to an extraneous influence and there is a real and substantial possibility
that it could have affected the jury’s verdict. Id. The traditional rule precludes admission of
juror testimony to impeach a jury verdict, and the only exception is a challenge to the jury
verdict because of the affect from extraneous influences. People v Fletcher, 260 Mich. App. 531,
539; 679 NW2d 127 (2004). “However, where the alleged misconduct relates to influences
internal to the trial proceedings, courts may not invade the sanctity of the deliberative process.”
Id. This rule reflects a matter of significant policy considerations; to allow juror testimony to
impeach a verdict would cause juror harassment by the defeated party in an attempt to establish
misconduct to set aside the verdict. Id. at 539-540.

        When a party challenges the validity of a verdict, “[a] juror’s affidavit or evidence of any
statement by the juror may not be received on a matter about which the juror would be precluded
from testifying.” MRE 606(b). While a juror may testify to “whether extraneous prejudicial
information was improperly brought to the jury’s attention,” or “whether any outside influence
was improperly brought to bear upon any juror,” a juror may not testify “as to any matter or
statement occurring during the course of the jury’s deliberations or to the effect of anything upon
that or any other juror’s mind or emotions as influencing the juror to assent to or to dissent from
the verdict . . . or concerning the juror’s mental processes in connection therewith. . . .” MRE
606(b). The affidavit defendant relies on refers neither to “extraneous prejudicial information”
nor to an “outside influence.” Rather, the affiant attested to matters and statements “occurring
during the course of the jury’s deliberations.” This cannot be utilized to invade the deliberative
process and set aside the verdict. Fletcher, 260 Mich. App. at 539-540.

        Furthermore, the court read and each juror received a copy of the deadlocked jury
instruction, which emphasized that jurors were not to abandon their honest beliefs solely on the
basis of what another juror thought or simply to reach a unanimous verdict. At no time during or
immediately after the proceedings did anyone question these instructions or raise any concerns
about the deliberative process. People v Mahone, 294 Mich. App. 208, 212; 816 NW2d 436
(2011) (“[J]urors are presumed to follow their instructions, and it is presumed that instructions


                                                -2-
cure most errors.”). Accordingly, this claim of error does not entitle defendant to appellate
relief.

        Defendant also contends that the evidence presented at trial was insufficient to support
his conviction because no reasonable juror could have found him guilty based on the
complainants’ testimony alone. We review a defendant’s challenge to the sufficiency of the
evidence de novo. People v Meissner, 294 Mich. App. 438, 452; 812 NW2d 37 (2011). “In
reviewing the sufficiency of the evidence in a criminal case, we must view the evidence in a light
most favorable to the prosecution and determine whether a rational trier of fact could find that
the essential elements of the crime were proved beyond a reasonable doubt.” People v Hoffman,
225 Mich. App. 103, 111; 570 NW2d 146 (1997). “Due process requires that, to sustain a
conviction, the evidence must show guilt beyond a reasonable doubt.” People v Harverson, 291
Mich. App. 171, 175; 804 NW2d 757 (2010).

        MCL 750.520d(1)(b) provides that a person is guilty of CSC III if the person engages in
sexual penetration with a person who is “at least 13 years of age and under 16 years of age.”
Sexual penetration means, among other things, penile penetration of the victim’s vaginal
opening. MCL 750.520a(r). Consistent with these statutes, the court instructed the jury that in
order to prove that defendant committed the charged CSC III, the prosecution had to prove
beyond a reasonable doubt that defendant engaged in a sexual act involving insertion of his penis
into the genital opening of the complainants, and that the complainants were 13, 14, or 15 years
old at the time.

        KH testified that defendant put his penis into her vagina when she was 13 years old. HC
also testified that defendant put his penis in her vagina when she was 13 years old. MCL
750.520h provides “[t]he testimony of a victim need not be corroborated in prosecutions under
sections 520b to 520g.” The complainants’ credibility was for the jury to determine, see People
v Wolfe, 440 Mich. 508, 514-515; 489 NW2d 748 (1992), amended on other grounds 441 Mich.
1201 (1992), and the verdicts indicate that the jury chose to believe them. Accordingly, “there
was evidence that the jury, sitting as the trier of fact, could choose to believe and, if it did so
believe that evidence, that the evidence would justify convicting defendant.” People v Smith,
205 Mich. App. 69, 71; 517 NW2d 255 (1994).

       Finally, defendant contends that the trial court erred in scoring offense variable (OV) 3 at
10 points where no evidence was presented at trial that he injured the complainants by infecting
them with chlamydia. We review a trial court’s factual determinations for clear error and its
application of the facts to the law de novo. People v Hardy, 494 Mich. 430, 438; 835 NW2d 340
(2013). The trial court’s factual findings must be supported by a preponderance of the evidence.
Id. A finding is clearly erroneous if we are “left with a definite and firm conviction that a
mistake has been made.” Johnson, 466 Mich. at 497-498.

         OV 3 addresses physical injury to the victim and 10 points are assessed if the victim
suffered a bodily injury requiring medical treatment. MCL 777.33(1)(d). Both complainants
testified to having sexual intercourse with defendant. Thereafter, KH went to the school nurse
for a pregnancy test. Although her pregnancy test was negative, she tested positive for
chlamydia, and when questioned by the nurse in the context of the test results, named defendant
as her sexual partner. Additionally, KH advised defendant that she was not pregnant, and he

                                                -3-
expressed his disappointment. The school nurse testified that the incubation period for
chlamydia was two to three weeks. KH urged HC to be tested, who also tested positive for
chlamydia. When the nurse questioned HC about her sexual partner, she, too, named defendant.
Although there was no evidence that defendant was infected with chlamydia, the preponderance
of the circumstantial evidence offered supported the score.

       Affirmed.



                                                        /s/ Henry William Saad
                                                        /s/ Cynthia D. Stephens
                                                        /s/ Colleen A. O’Brien




                                            -4-